Citation Nr: 0013642
Decision Date: 06/30/00	Archive Date: 09/08/00

DOCKET NO. 99-20 948                   DATE JUN 30, 2000

On appeal from the Department of Veterans Affairs Regional Office in Chicago, Illinois

ORDER

The following corrections are made in a decision issued by the Board in this case on May 23,
2000:

Add the following paragraphs before the first full paragraph on page 5: A statement from
American Vision Centers shows that the veteran manifests keratoconus, and that his vision has
become worse since his last eye examination.

The additional evidence has been reviewed; however, it makes no difference in the disposition
of the claim. It does not show that there was any increase in disability during service
associated
with the keratoconus.

GEORGE R. SENYK
Chief Member, Board of Veterans' Appeals


Citation Nr: 0013642  
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-20 948 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for right eye keratoconus.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 25, 1992 to 
December 18, 1992.  He had an "entry level separation."   

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the benefit sought.  In December 
1999, the veteran was afforded a "Travel Board" hearing 
before the undersigned Member of the Board sitting in 
Chicago, Illinois.  At the hearing he was assisted by a VA 
Veterans Service Representative.  


FINDING OF FACT

Right eye keratoconus pre-existed service; it is not shown 
that during service there was any increase in disability 
associated with the keratoconus.  


CONCLUSION OF LAW

Right eye keratoconus was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, it is plausible.  There is evidence of right 
eye keratoconus in service, and the veteran has testified 
that he currently has right eye disability that has persisted 
since service.  

The veteran has not alleged that any records of probative 
value not already obtained or sought by VA are outstanding.  
In this regard, we note that the veteran testified, in 
response to a question from the Member of the Board 
conducting his hearing, that it was possible that he might 
obtain additional medical evidence pertinent to his claim.  
See Costantino v. West, 12 Vet. App. 517 (1999).  He was 
advised that the record would be held open 60 days to afford 
him the opportunity to submit such evidence.  That period of 
time has passed, and no such evidence has been received.  The 
Board accordingly finds that the duty to assist him mandated 
by 38 U.S.C.A. § 5107(a) is met.

The veteran contended at his hearing in December 1999 that 
his keratoconus was incurred or aggravated by boot camp, and 
has progressively gotten worse.  Specifically, he noted that 
he currently has vision problems working with computers or 
reading. 

Every veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (1999).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).

A review of the veteran's service medical records (SMRs) 
shows that on preinduction medical examination in July 1992, 
he was clinically evaluated as normal in all relevant 
aspects.  He indicated that he wore glasses.  He was 
evaluated at the Great Lakes Naval Hospital on December 3, 
1992, at which time a visual screen revealed: (1) CMA, OU 
[compound myopic astigmatism, both eyes], (2) Keratoconus, OD 
>> OS, EPTS [Keratoconus, right eye greater than left eye, 
existed prior to service].  The third assessment is largely 
illegible.  

Records dated December 3, 1992 reveal that an entry level 
separation was initiated for keratoconus, OD > OS, EPTS.  

In an August 1999 rating decision, it was noted that the 
veteran's condition was found to be present on a routine 
vision screen 10 days after entry into service, that there 
was no evidence of any disease or injury during the veteran's 
active service, and that it was not shown that the eye 
disorder had in any way increased in severity or otherwise 
been aggravated by his short period of service (24 days).  

Keratoconus is defined as a noninflamatory, usually bilateral 
protrusion of the cornea, the apex being displaced downward 
and nasally.   The cause is unknown, but hereditary factors 
may play a role.. Dorland's Illustrated Medical Dictionary, 
874 (7th ed. 1988).  

As indicated above, the veteran has testified at his personal 
hearing that he has continuing visual impairment, and that 
this visual impairment has resulted in employment 
difficulties, and difficulty in reading for school.  While we 
do not doubt the veracity of the veteran's testimony, we note 
that the medical evidence does not support the veteran's 
claims.  First, the SMRs clearly show that the veteran 
entered service with right eye keratoconus.  Keratoconus was 
noted on an enlistment processing vision screen.  There is no 
evidence in the record of eye disease or injury during 
service, or that any keratoconus increased in severity 
therein.  Thus, the only medical evidence before the Board 
shows that the veteran's disorder existed prior to, and was 
not aggravated by, his service.  We find the veteran's SMRs 
most probative.  Cf.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992) (a claimant would not meet his burden of 
presenting a plausible or possible claim merely by offering 
lay testimony because lay persons are not competent to offer 
medical opinions).

The preponderance of the evidence shows that right eye 
keratoconus was noted on service induction processing (and 
thus preexisted service) and that it did not increase in 
severity during service.  Accordingly, the preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied. 


ORDER

Service connection for right eye keratoconus is denied.



           
     GEORGE R. SENYK
     Chief Member, Board of Veterans' Appeals

 

